Exhibit 10.1

 

CONSULTING AND COOPERATION AGREEMENT

 

CONSULTING AND COOPERATION AGREEMENT, dated August 8, 2020 (the “Agreement”)
between Mack-Cali Realty Corporation (the “Company”), and Michael J. DeMarco
(“Consultant”).

 

W I T N E S S E T H:

 

WHEREAS, Consultant’s employment with the Company ended on July 24, 2020;

 

WHEREAS, the Company desires to engage Consultant to provide the Consulting
Services (as defined below) to the Company; and

 

WHEREAS, Consultant desires to be so engaged.

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the receipt, sufficiency and
adequacy of which are mutually acknowledged by each party, it is agreed as
follows:

 

1.             Consulting Services.

 

(a)               During the term of this Agreement, Consultant shall, upon the
request with prior reasonable notice, and at the direction, of the Company,
assist the Company by (i) providing the Company with requested information and
advice on matters of which Consultant has knowledge due to his prior role as an
employee of the Company, (ii) meeting with Company representatives (either
telephonically or in person) from time to time at such times and location as may
be mutually agreed by the Company and Consultant to discuss any such matters
with the Company, (iii) cooperating with the Company with respect to litigation,
investigations, or governmental proceedings with respect to matters in which
Consultant was involved during his employment with the Company and any
transition matters in which the Company reasonably believes that Consultant’s
cooperation would be helpful, and (iv) providing other services as agreed by the
Company and Consultant (collectively, the “Consulting Services”). Consultant
shall devote so much of his time and effort as is reasonable and adequate to
perform the Consulting Services, provided that (x) such Consulting Services
shall not unreasonably interfere with Consultant’s other activities, (y)
Consultant shall have the discretion to perform such Consulting Services in a
manner such that they do not unreasonably interfere with such other activities;
and (z) Consultant shall not be required to perform any Consulting Services to
the extent that such performance could reasonably be expected to be adverse to
Consultant’s interests, as reasonably determined by Consultant in consultation
with legal counsel.

 

(b)               Consultant shall comply with all policies of the Company and
any of its subsidiaries while performing the Consulting Services.

 





 

 

2.             Compensation. As compensation for the Consulting Services to be
provided by Consultant hereunder, Consultant shall be deemed to be in
“Continuous Service” (as defined in the Award Agreements (as defined below))
with the Company during the Term (as defined below), solely for purposes of
determining the number of time-based Award LTIP Units (as defined in the Award
Agreements) that will vest pursuant to Consultant’s 2019 Time-Based Long-Term
Incentive Plan Award Agreement with the Company and Mack-Cali Realty, L.P.,
dated as of March 22, 2019, and 2018 Time-Based Long-Term Incentive Plan Award
Agreement with the Company and Mack-Cali Realty, L.P., dated as of April 20,
2018 (together, the “Award Agreements”). For the avoidance of doubt,
Consultant’s services during the Term shall not entitle Consultant to any
additional vesting with respect to any other equity or equity-based awards
whatsoever, which shall be treated in accordance with their terms based on
Consultant’s termination of employment with the Company on July 24, 2020.

 

3.             Term. Unless earlier terminated in accordance with Section 4,
this Agreement shall commence effective as of July 25, 2020 and shall remain in
effect until December 31, 2020. The period of time during which this Agreement
is in effect is referred to herein as the “Term.”

 

4.             Termination.

 

(a)           The Company may terminate this Agreement immediately in the event
of Consultant’s material breach of this Agreement, which remains uncured for
five (5) days after the Company provides Consultant with written notice of such
breach.

 

(b)           Upon termination of this Agreement, Consultant shall be entitled
to no further compensation under this Agreement, other than as described in
Section 2.

 

(c)           Upon expiration or termination of this Agreement for any reason,
Consultant shall, within fifteen (15) business days:

 

(i)               deliver to the Company all hardware, software, tools and
equipment that were provided by the Company for use by Consultant; and

 

(ii)              deliver, or provide access, to the Company all tangible
documents and materials (and any copies) containing or incorporating
Confidential Information (as defined in Consultant’s Executive Employment
Agreement with the Company, dated as of March 13, 2019 (the “Employment
Agreement”)).

 

(d)           The terms and conditions of this Section 4 and Sections 5 through
15 hereof shall survive the termination of this Agreement.

 

5.             Entire Agreement. This Agreement sets forth the entire agreement
and understanding between the parties hereto with respect to the Consulting
Services and supersedes and merges all prior discussions, agreements and
understandings of every kind and nature between them with respect to the subject
matter hereof.

 

6.             Independent Contractor.

 

(a)           Consultant is an independent contractor and not an employee of the
Company or any of its subsidiaries. This Agreement shall not be construed to
create any partnership, joint venture, employee, or agency relationship between
Consultant and the Company. Consultant shall not have any authority to bind the
Company, and Consultant shall not make any agreements or representations on the
Company’s behalf without the Company’s prior written consent.

 



-2-

 

 

(b)           Consultant shall be solely responsible for all of Consultant’s
federal, state, and local income taxes, social security taxes and all such other
withholdings. Consultant understands and agrees that he shall not be entitled to
participate in any compensation, benefit or welfare plans of the Company or any
of its subsidiaries (and hereby waives any right to so participate that may
exist).

 

7.             Restrictive Covenants. Nothing in this Agreement shall be
construed as modifying, amending, or terminating any of the covenants set forth
in Sections 11, 12, or 13 of the Employment Agreement, which continue in full
force and effect in accordance with their terms.

 

8.             Counterparts. This Agreement may be executed simultaneously in
two or more counterparts (including in portable document format (.pdf) or other
electronic medium), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

9.             Notices. All notices shall be sent to the parties by hand
delivery or by certified or registered mail, (i) in the case of the Company, at
the address of the Company’s principal executive offices, Attention: General
Counsel, and (ii) in the case of Consultant, at the Consultant’s last known
address in the Company’s records. Unless hand delivered, notices shall be deemed
given three (3) business days following the date deposited in any general or
branch United States Post Office or one (1) business day following the date of
delivery to a nationally recognized overnight courier service.

 

10.           Severability. In the event that this Agreement or any provision
hereof is declared invalid, unenforceable, or illegal by any court, agency,
commission, or arbitrator(s) having jurisdiction over the subject matter hereof,
neither party hereto shall have any cause of action or claim against the other
by reason of such declaration of invalidity, unenforceability, or illegality;
and any such declaration concerning any provision hereof shall not affect,
impair, or invalidate the remainder of this Agreement, but shall be confined in
its operation to that provision hereof only and the remainder of this Agreement
shall remain in full force and effect. The parties hereto agree to substitute
the invalid, unenforceable, or illegal provision by a valid, enforceable, or
legal one which corresponds to the spirit and purpose of the invalid,
unenforceable, or illegal provision to the greatest extent possible.

 

11.          Amendment. This Agreement may not be changed, modified, or amended
in any manner except by an instrument in writing signed by all parties hereto.

 

12.          Assignment. The Company may assign its rights and delegate its
obligations under this Agreement to any subsidiary of the Company or to any
successor-in-interest to its business. Except as provided in the previous
sentence, neither party may assign any of its or his rights or delegate any of
its or his duties under this Agreement without the consent of the other and any
attempted assignment in violation of this provision shall be void.

 



-3-

 

 

13.          Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

 

14.           Waiver. No failure or delay on the part of any party hereto in the
exercise of any right hereunder in enforcing or requiring the compliance or
performance by the other party of any of the terms and conditions of this
Agreement shall operate as a waiver of any such right, or constitute a waiver of
a breach of any such terms and conditions, nor shall any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right, nor shall any of the aforementioned failures or delays affect or
impair such rights generally in any way. The waiver by any party of a breach of
any term or condition of this Agreement by another party shall not operate as
nor be construed as a waiver of any subsequent breach thereof.

 

15.           Governing Law; Venue. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New Jersey
without regard to the principles of conflict of laws. Any dispute arising under
or relating to this Agreement must be brought or litigated exclusively in the
appropriate state or federal court located in the State of New Jersey. The
parties agree and consent to the personal jurisdiction and venue of the federal
or state courts of New Jersey, as the case may be, for resolution of any such
disputes or litigation and waive any objections or defenses to personal
jurisdiction or venue in any such proceeding before any such court. EACH PARTY
HERETO WAIVES THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY DISPUTES ARISING
UNDER OR RELATED TO THIS AGREEMENT OR ANY ALLEGED BREACH THEREOF.

 

 

[Remainder of page intentionally left blank. Signature page follows]

 



-4-

 

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

MACK-CALI REALTY CORPORATION      By:/s/ Gary T. Wagner   Name: Gary T. Wagner
  Title: General Counsel and Secretary      MACK-CALI REALTY, L.P.      By: 
Mack-Cali Realty Corporation, its general partner      By:/s/ Gary T. Wagner
 Name: Gary T. Wagner   Title: General Counsel and Secretary      CONSULTANT    
 /s/ Michael J. DeMarco  Name: Michael J. DeMarco

 

[Signature Page to DeMarco Consulting Agreement]

 





